Citation Nr: 1434525	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  11-00 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1967.  

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2009 rating decision in which the RO, inter alia, denied service connection for bilateral hearing loss and tinnitus.  In December 2009, the Veteran filed a notice of disagreement (NOD) as to these denials.  The RO issued a statement of the case (SOC) in November 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2010.  

In November 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in Virtual VA reveals that with the exception of VA treatment records from June 2011 to December 2011, the documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The issue of service connection for tinnitus is decided below.  The issue of service connection for bilateral hearing loss is addressed in the remand following the order; this matter  is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim for service connection for tinnitus have been accomplished.  

2.  The Veteran has credibly asserted that he began experiencing tinnitus during service and that it has continued to the present.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  

Given the favorable disposition of the claim for service connection for tinnitus, the Board finds that all notification and development actions needed to fairly resolve  this matter have been accomplished.  



The Veteran contends that his tinnitus is a result of his exposure to loud noise while serving as a parachutist and participating in combat during service.  The Veteran contends that he was exposed to significant noise from airplane engines and gunfire.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).  

If a chronic disease, such as hearing loss (an organic disease of the nervous system), becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In some cases, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease; or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit recently held that the provisions of 38 C.F.R. § 3.303(b) relating to establishing service connection on the basis of continuity of symptomatology in lieu of a medical nexus opinion is limited to disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, the record does not show, and the Veteran does not contend, that tinnitus is a disorder explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In the present case, the Veteran reported to the July 2010 VA examiner that he experienced constant ringing in his ears and had experienced this for the past forty years.  During  the November 2012 hearing, he testified that he first noticed the "noise" while he was in service in Vietnam.  He reported high noise levels experienced as a paratrooper, and that he did not use noise protection in service.  He also indicated that it did not dawn on him that he was having any trouble with his hearing until he was evaluated by a doctor who pointed out that poor hearing was the reason he was relying on reading people's lips when they spoke.  

First addressing the question of in-service injury (here, noise exposure), the Board points out that the Veteran's DD Form 214 references award of  Combat Infantryman Badge, which is indicative of participation in combat..  As such, the Board accepts the Veteran's assertions of significant in-service noise exposure as consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(b).  

The Board further notes that the Veteran is competent to diagnosis tinnitus (ringing of the ears) on the basis of his own lay assertions.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding a Veteran competent to testify as to ringing in the ears); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example a form of cancer, and remanding to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that, unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  

Therefore, given the Veteran's assertions that he currently experiences tinnitus, which is documented in the July 2010 VA examination as well as VA treatment records dated in May 2010 and January 2011, the Board finds there is a current diagnosis of tinnitus.  As such, the remaining inquiry in this case is whether there is competent, credible, and probative evidence establishing a medical nexus between current tinnitus and the Veteran's service.  

The service treatment records document t no complaints, findings or diagnosis pertinent to tinnitus.  As indicated, however, the Veteran is competent, as a layperson, to report that about which he has personal knowledge, including the onset, presence, and nature of symptoms, to include ringing in the ears.  Here, as the Board finds no reason to question the veracity of the Veteran's assertions in this regard, such assertions are deemed credible.   Therefore, while there is no contemporaneous evidence of tinnitus during service, there is competent lay evidence establishing that tinnitus first manifested during the Veteran's  combat service.  

As noted, the Veteran was afforded a July 2010 VA examination to obtain a competent opinion as to whether he currently has tinnitus related to his military service.  During that examination, the Veteran reported that his tinnitus began forty years prior, in the military, and was constant.  The examiner opined that the Veteran's tinnitus was not likely related to his military noise exposure and more likely had the same etiology as his bilateral hearing loss.  The examiner reported that military noise exposure did not contribute to the Veteran's current hearing loss because once exposure to noise is discontinued, there is no significant further progression.  The examiner did not discuss the Veteran's contention that his tinnitus began in service and had been constant since that time.  Further, the examiner did not consider the Veteran's duties in service, to include as a rifleman and paratrooper, and did not account for the fact that the Veteran's audiological testing at entrance into and separation from service showed threshold shifts in the Veteran's hearing.  

While the Board has considered the opinion of the July 2010 VA examiner, the Board finds that such opinion is not persuasive.  As noted, the examiner did not address the Veteran's contentions as to experiencing tinnitus in service and continuously thereafter.  

The Board acknowledges that no competent professional has specifically related the Veteran's current tinnitus to his military service; however, such an opinion is not necessarily needed with respect to tinnitus.  As indicated, tinnitus is not among the chronic diseases listed at 38 C.F.R. § 3.309(a).  Notably, however, tinnitus is a rare type of disability for which, in the vast majority of cases, service connection may be established when there is credible evidence of continuity of symptomatology since service.  See Charles, supra. Given the nature of the disability, as explained above, the Board finds that the Veteran's competent and credible assertions of experiencing tinnitus in service, continuing to experience tinnitus after service, and currently experiencing tinnitus, are sufficient to support a finding that that there may exist nexus between the Veteran's military service and his current tinnitus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert, supra.  

Given the totality of the evidence, to particularly include the Veteran's credible lay assertions in support of his claim, and resolving all reasonable doubt in his favor, the Board finds that the criteria for service connection for tinnitus are met.  


ORDER

Service connection for tinnitus is granted.  


REMAND

Although the Board regrets the additional delay, a review of the claims file reveals that further AOJ action on the claim remaining on appeal is warranted.  

The Veteran contends that he incurred bilateral hearing loss due to noise exposure during active service.  Specifically, he notes his exposure to loud noise while serving as a parachutist and participating in combat.  

The Veteran's service treatment records include the reports of a December 1964 entrance examination and a February 1967 separation examination, both with audiometric testing.  It should be noted that prior to October 31, 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, where applicable, the ASA standards have been converted to ISO-ANSI standards.  In this regard, the ASA pure tone thresholds as noted in the Veteran's service treatment records (STRs) are represented by the digit not contained in parentheses, while the converted ISO-ANSI pure tone threshold are contained in the parentheses.

Audiometric testing conducted on December 1964 entrance examination revealed pure tone thresholds, in decibels, as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
-5 (5)
- 
-10 (-5)
LEFT
15 (30)
0 (10)
-5 (5)
-
-10 (-5)



Audiometric testing conducted on February 1967 separation  examination revealed pure tone thresholds, in decibels, as follows: 



HERTZ

500
1000
2000
3000
4000
RIGHT
-10 (5)
-5 (5)
0 (10)
-
10 (15)
LEFT
-5 (10)
-5 (5)
5 (15)
-
20 (25)

According to the July 2010 examiner, these tests indicate normal hearing bilaterally.  

However, as discussed above, the Veteran's DD Form 214 indicates he received a Combat Infantryman Badge, indicating combat service.  As such, the Board accepts the Veteran's assertions of significant in-service noise exposure as consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(b).  

Furthermore, a  July 2010 VA examination included audiometric testing.  Such testing revealed pure tone thresholds, in decibels, as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
20
25
35
LEFT
15
20
20
25
50


The Board notes that these results indicate hearing loss to the extent recognized as a disability for VA purposes.  See 38 C.F.R. § 3.385 (2013).  Thus, competent evidence establishes that the Veteran has the currently claimed disability.  Thus, the remaining question is whether there exists a medical nexus between such disability and the Veteran's in-service noise exposure.  

The July 2010 VA examiner opined that military noise exposure did not contribute to the Veteran's current hearing loss.  The examiner noted normal hearing at enlistment and discharge and concluded that once exposure to noise is discontinued, there is no significant further progression of hearing loss as a result of the noise exposure.  The Board notes, however, that while the examiner noted that the Veteran's hearing was normal at both enlistment and discharge, she did not address the shifts in thresholds shown from enlistment to discharge at certain frequencies, indicating a potential worsening in hearing.  

The Board points out that that service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss (38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, when testing results at the time of separation from service do not meet the requirements for establishing hearing loss under 38 C.F.R. § 3.385, service connection may still be established "by submitting evidence that the current disability is casually related to service."  In the present case, while audiometric testing results at service separation were normal, they appear to reflect an upward shift in pure tone thresholds when compared from the entrance audiological evaluation, indicating a worsening in hearing consistent with the Veteran's assertions as to onset and injury.  See Hensley, supra.  

Furthermore, as argued by the Veteran's representative in a May 2012 Statement of Accredited Representative in Appealed Case, the examiner did not take into account the Veteran's military duties to include as a rifleman and paratrooper and instead noted only that his MOS in service was as a clerk.  

Under these circumstances, the Board finds that further medical opinion, based on a full consideration of the Veteran's probable significant in-service noise exposure, the apparent pure tone threshold shifts on entrance and exit examinations, and the Veteran's assertions, and supported by complete, clearly stated rationale, would be helpful in resolving the claim for service connection for bilateral hearing loss.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Hence, the AOJ should return the claims file to the July 2010 VA audiology examiner for an addendum opinion.  The AOJ should only arrange for the Veteran to undergo further VA examination if the July 2010 VA examiner is not available or another examination of the Veteran is deemed warranted.  

The Board emphasizes that the Veteran's failure to report to any scheduled examination, without good cause, may well result in denial of the claim.  38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo VA examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.  

With respect to VA treatment records, records dated in May 2010 indicate that the Veteran was to be referred for an audiology assessment.  A review of the claims file reveals no records of any such consultation.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the AOJ should obtain updated records from the Houston VA Medical Center (VAMC) (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, to include any records of audiological assessments after May 2010, following the procedures prescribed in 3.159(c) as regards requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Adjudication of the claim should include consideration of all additional evidence added to the record since the last adjudication.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Houston VAMC (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, to include any audiological assessments conducted after May 2010.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period).  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, return the file to the July 2010 VA examiner for an addendum opinion.  If the July 2010 examiner is no longer available, or further examination of the Veteran is deemed necessary, arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  

The contents of the entire claims file (paper and electronic) to include a complete copy of this REMAND must be made available to the designated physician, and the addendum opinion/ examination report should include discussion of the Veteran's documented medical history and assertions.  If the Veteran is examined, all appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's bilateral hearing loss is the result of the Veteran's military service-to particularly include the Veteran's likely significant in-service noise exposure associated with combat/ paratrooper activities.

In rendering the requested opinion, the examiner must consider and discuss all pertinent lay, medical and other objective evidence-to specifically include comment on the significance, if any, of the apparent pure tone threshold shifts upon comparison of entrance and separation audiometric testing results.

All examination findings, along with complete rationale for the conclusions reached, must be provided.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.  

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


